 Case 18-30226-5-mcr   Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57             Desc
                         Main Document     Page 1 of 34


UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK
                                          )
In re:                                    )
                                          )      Chapter 11
CARTHAGE SPECIALTY                        )      Case No. 18-30226 (MCR)
PAPERBOARD, INC.,                         )
                                          )
                        Debtor.           )
                                          )


                    PLAN OF LIQUIDATION OF DEBTOR
                 CARTHAGE SPECIALTY PAPERBOARD, INC.


                                  May 22, 2019




                                              BOND, SCHOENECK & KING, PLLC
                                              Stephen A. Donato
                                              Grayson T. Walter
                                              One Lincoln Center
                                              Syracuse, New York 13202
                                              Tel: (315) 218-8000
                                              Fax: (315) 218-8100

                                              Attorneys for Debtor
                                              Carthage Specialty Paperboard, Inc.




                                                                                    3278801.4
Case 18-30226-5-mcr          Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                                                Desc
                               Main Document     Page 2 of 34


                                        TABLE OF CONTENTS

                                                                                                                               Page

ARTICLE I DEFINED TERMS AND RULES OF INTERPRETATION ..............................1
      Section 1.01   Definitions....................................................................................................1
      Section 1.02   Rules of Interpretation .................................................................................8
      Section 1.03   Computation of Time ...................................................................................9
ARTICLE II ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS ...............9
      Section 2.01   Administrative Claims .................................................................................9
      Section 2.02   Priority Tax Claims ......................................................................................9
ARTICLE III CLASSIFICATION OF CLAIMS AND INTERESTS .....................................9
      Section 3.01   Generally ......................................................................................................9
      Section 3.02   Unimpaired Classes ...................................................................................10
      Section 3.03   Impaired Classes Entitled to Vote..............................................................10
      Section 3.04   Impaired Classes Not Entitled to Vote.......................................................10
ARTICLE IV PROVISIONS FOR TREATMENT OF CLAIMS AND INTERESTS .........10
      Section 4.01   Class 1 Non-Tax Priority Claims ...............................................................10
      Section 4.02   Class 2 Miscellaneous Secured Claims......................................................11
      Section 4.03   Class 3 KeyBank Claims ...........................................................................11
      Section 4.04   Class 4 General Unsecured Claims ............................................................11
      Section 4.05   Class 5 Equity Interests ..............................................................................11
      Section 4.06   Special Provision Regarding Unimpaired Claims .....................................11
ARTICLE V ACCEPTANCE OR REJECTION OF THE PLAN .........................................11
      Section 5.01   Classes Entitled to Vote .............................................................................11
      Section 5.02   Acceptance by an Impaired Class of Claims or Interest ............................11
      Section 5.03   Presumed Acceptances by Unimpaired Classes ........................................12
      Section 5.04   Classes Deemed to Reject Plan ..................................................................12
      Section 5.05   Summary of Classes Voting on the Plan....................................................12
      Section 5.06   Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code .........12
ARTICLE VI MEANS FOR IMPLEMENTATION OF THE PLAN ....................................12
      Section 6.01   Vesting of Assets .......................................................................................12
      Section 6.02   Responsible Person to Effectuate Distributions .........................................12
      Section 6.03   Preservation of Litigation Claims ..............................................................13
      Section 6.04   Corporate Authority ...................................................................................13
      Section 6.05   Retention of Professionals .........................................................................13
      Section 6.06   Compensation of the Responsible Person ..................................................13
      Section 6.07   Liability ......................................................................................................13
      Section 6.08   Term of Injunctions or Stays......................................................................13
      Section 6.09   Books and Records ....................................................................................14
      Section 6.10   Dissolution of Creditors’ Committee .........................................................14
      Section 6.11   Cancellation of Existing Securities ............................................................14

                                                                                                                            3278801.4
 Case 18-30226-5-mcr                 Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                                                Desc
                                       Main Document     Page 3 of 34


         Section 6.12        Closing of Chapter 11 Case .......................................................................14
         Section 6.13        Winding up of the Reorganized Debtor .....................................................15
ARTICLE VII TREATMENT OF EXECUTORY CONTRACTS AND
             UNEXPIRED LEASES .................................................................................15
         Section 7.01        Rejection of Contracts................................................................................15
         Section 7.02        Rejection Damages Bar Date .....................................................................15
ARTICLE VIII PROVISIONS GOVERNING DISTRIBUTIONS ........................................15
         Section 8.01        Disbursing Agent .......................................................................................15
         Section 8.02        Effective Date Payments and Funding .......................................................16
         Section 8.03        Subsequent Funding ...................................................................................16
         Section 8.04        Reversion to KeyBank Residual Claims Fund...........................................17
         Section 8.05        Initial Distribution ......................................................................................17
         Section 8.06        Subsequent Distributions ...........................................................................17
         Section 8.07        Final Distribution .......................................................................................17
         Section 8.08        No Payments of Fractional Dollars ............................................................17
         Section 8.09        De Minimis Distributions; Charitable Donation ........................................17
         Section 8.10        Interest on Claims ......................................................................................18
         Section 8.11        Delivery of Distributions and Undeliverable or Unclaimed
                             Distributions...............................................................................................18
         Section 8.12        Record Date for Distributions ....................................................................19
         Section 8.13        Allocation of Plan Distributions Between Principal and Interest ..............19
         Section 8.14        Means of Cash Payment.............................................................................19
         Section 8.15        Setoffs ........................................................................................................19
         Section 8.16        Release of Liens .........................................................................................19
ARTICLE IX PROCEDURES FOR RESOLVING DISPUTED, CONTINGENT
             AND UNLIQUIDATED CLAIMS ...............................................................20
         Section 9.01        Objection Deadline; Prosecution of Objections .........................................20
         Section 9.02        No Distributions Pending Allowance ........................................................20
         Section 9.03        Disputed Claims Reserve ...........................................................................20
         Section 9.04        Distributions After Allowance ...................................................................21
         Section 9.05        Reversion to General Unsecured Claim Fund ...........................................21
ARTICLE X ALLOWANCE AND PAYMENT OF CERTAIN ADMINISTRATIVE
             CLAIMS..........................................................................................................21
         Section 10.01 Professional Fee Claims .............................................................................21
         Section 10.02 Other Administrative Claims .....................................................................22
ARTICLE XI CONFIRMATION AND CONSUMMATION OF THE PLAN .....................22
         Section 11.01 Conditions to Confirmation .......................................................................22
         Section 11.02 Conditions to Effective Date ......................................................................23
         Section 11.03 Waiver of Conditions .................................................................................23




                                                                                                                                    3278801.4
 Case 18-30226-5-mcr                 Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                                                Desc
                                       Main Document     Page 4 of 34


ARTICLE XII EFFECT OF PLAN CONFIRMATION ON CLAIMS AND
             INTERESTS ...................................................................................................23
         Section 12.01 No Discharge of Claims Against Debtor ...................................................23
         Section 12.02 Termination of Subordination Rights and Settlement of Related
                       Claims and Controversies ..........................................................................23
         Section 12.03 Exculpation and Limitation of Liability ....................................................24
         Section 12.04 Releases by Holders of Claims ..................................................................24
         Section 12.05 Injunction ...................................................................................................24
         Section 12.06 Survival of Certain Litigation Claims ........................................................25
ARTICLE XIII RETENTION OF JURISDICTION ...............................................................25
         Section 13.01 Exclusive Jurisdiction of Bankruptcy Court ..............................................25
ARTICLE XIV MISCELLANEOUS PROVISIONS ...............................................................27
         Section 14.01       Binding Effect ............................................................................................27
         Section 14.02       Payment of Statutory Fees .........................................................................28
         Section 14.03       Amendment or Modification of this Plan ..................................................28
         Section 14.04       Revocation, Withdrawal or Non-Consummation ......................................28
         Section 14.05       Effectuating Documents and Further Transactions....................................28
         Section 14.06       Exemption from Transfer Taxes ................................................................28
         Section 14.07       Good Faith .................................................................................................29
         Section 14.08       Severability of Plan Provisions ..................................................................29
         Section 14.09       Successors and Assigns..............................................................................29
         Section 14.10       Notice .........................................................................................................29
         Section 14.11       Governing Law ..........................................................................................30
         Section 14.12       Tax Reporting and Compliance .................................................................30
         Section 14.13       Filing of Additional Documents ................................................................30
         Section 14.14       No Waiver or Estoppel...............................................................................30
         Section 14.15       Request for Court Hearing .........................................................................30




                                                                                                                                    3278801.4
Case 18-30226-5-mcr         Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                Desc
                              Main Document     Page 5 of 34


                                       INTRODUCTION

        Carthage Specialty Paperboard, Inc., the debtor and debtor in possession in the above-
captioned Chapter 11 Case (the “Debtor”), hereby proposes the following Plan for the liquidation
of the Debtor and the distribution of the Net Proceeds received from such liquidation, including,
but not limited to proceeds of the Bankruptcy Court approved sale of substantially all of the
Debtor’s assets in resolution of the outstanding Claims against and Interests in the Debtor.
Capitalized terms used herein shall have the meanings ascribed to such terms in ARTICLE I of
this Plan.

      The Debtor is the proponent of this Plan within the meaning of section 1129 of the
Bankruptcy Code.

        Under section 1125(b) of the Bankruptcy Code, a vote to accept or reject this Plan cannot
be solicited from the Holder (as defined in Section 1.01 of this Plan) of a Claim or Interest until
such time as the Disclosure Statement has been approved by the Bankruptcy Court and
distributed to Holders of Claims and Interests. [The Disclosure Statement was approved by
the Bankruptcy Court by order entered on ___________, 2019, and has been distributed
simultaneously with this Plan to all parties whose votes are being solicited.] The Disclosure
Statement contains, among other things, a discussion of the Debtor’s history, business,
properties, former and current operations, a summary and analysis of this Plan and certain related
matters. ALL HOLDERS OF CLAIMS AND INTERESTS ARE ENCOURAGED TO READ
THIS PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE
VOTING TO ACCEPT OR REJECT THIS PLAN.

       Subject to certain restrictions and requirements set forth in section 1127 of the
Bankruptcy Code and Bankruptcy Rule 3019 and those restrictions on modifications set forth in
ARTICLE XIV of this Plan, the Debtor expressly reserves its rights to alter, amend, modify,
revoke or withdraw this Plan, one or more times, prior to its substantial consummation.

                                 ARTICLE I
                 DEFINED TERMS AND RULES OF INTERPRETATION

        Section 1.01 Definitions. For purposes of this Plan, except as otherwise provided or
unless the context otherwise requires, all capitalized terms not otherwise defined herein shall
have the meanings set forth below. Any term that is not otherwise defined herein, but that is
used in the Bankruptcy Code or the Bankruptcy Rules, will have the meaning given to that term
in the Bankruptcy Code or the Bankruptcy Rules, as applicable. As used herein:

        “Administrative Claim” means a Claim for payment of an administrative expense of a
kind specified in section 503(b) of the Bankruptcy Code and entitled to priority pursuant to
section 507(a)(2) of the Bankruptcy Code, including, but not limited to, (a) any actual and
necessary costs and expenses, incurred after the Petition Date, of preserving the Estate and
operating and liquidating the business of the Debtor, (b) Professional Fee Claims, (c) any Claim
specified in section 503(b)(9) of the Bankruptcy Code and (d) all fees and charges assessed
against the Estate under chapter 123 of title 28 of the United States Code.

       “Administrative Claims Bar Date” means the deadline for Filing proofs of Administrative

                                                                                           3278801.4
Case 18-30226-5-mcr         Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57               Desc
                              Main Document     Page 6 of 34


Claims which shall be the date which is thirty (30) days after the Effective Date, provided,
however, that (i) proofs of any Administrative Claims which are subject to an earlier Bar Date as
established in the Bar Date Notice or any Bar Date Order must be Filed by such earlier Bar Date
and (ii) the submission of requests for payment of Professional Fee Claims shall be governed by
the provisions of Section 10.01 of this Plan.

        “Administrative/Priority Claims Reserve” means the Cash reserve established by the
Reorganized Debtor from the Assets and funded from time to time to pay all Administrative
Claims, Priority Tax Claims, Non-Tax Priority Claims and Miscellaneous Secured Claims that
are Allowed or may in the future become Allowed under this Plan, but which are not payable on
the Effective Date pursuant to the terms of Article II of this Plan.

        “Allowed” means, with respect to a Claim or any portion thereof, a Claim or portion
thereof: (a) that has been allowed by a Final Order; (b) which has been Scheduled by the Debtor
as not disputed, not contingent and not unliquidated, for which no proof of claim has been timely
Filed and as to which no objection has been Filed by the Claims Objection Deadline; (c) as to
which a proof of claim in a liquidated and non-contingent amount has been timely Filed and as to
which no objection has been Filed by the Claims Objection Deadline or any objection has been
settled or withdrawn, or has been denied by a Final Order; or (d) that is expressly allowed by the
terms of this Plan.

        “Assets” means all Cash, property, rights and Causes of Action of the Estate as of the
Effective Date.

        “Avoidance Actions” means causes of action arising under sections 502, 510, 541, 542,
544, 545, 547 through 551 or 553 of the Bankruptcy Code, or under similar or related state or
federal statutes and common law, including fraudulent transfer laws, whether or not litigation is
commenced to prosecute such causes of action.

         “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended and codified
in title 11 of the United States Code, 11 U.S.C. §§ 101 et seq.

      “Bankruptcy Court” means the United States Bankruptcy Court for the Northern District
of New York or any other court with jurisdiction over the Chapter 11 Case.

        “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the local rules
of the Bankruptcy Court, as now in effect or hereafter amended.

       “Bar Date” means (i) with respect to any Claim that is subject to a Bar Date Order, the
applicable deadline for Filing proofs of claim established in the relevant Bar Date Order; (ii)
with respect to Administrative Claims, the Administrative Claims Bar Date; and (iii) with respect
to all other Claims, the applicable deadline for Filing proofs of claim established by the
Bankruptcy Court pursuant to the Bar Date Notice.

         “Bar Date Notice” means the Notice of Chapter 11 Bankruptcy Case [Docket No. 44]
entered by the Bankruptcy Court on March 5, 2018.


                                                2
                                                                                           3278801.4
Case 18-30226-5-mcr          Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                   Desc
                               Main Document     Page 7 of 34


       “Bar Date Order” means any Final Order of the Bankruptcy Court which establishes a
deadline for filing a proof of claim with respect to any Claim.

        “Books and Records” means all books and records of the Debtor, including, without
limitation, all documents and communications of any kind, whether physical or electronic.

       “Business Day” means any day, other than a Saturday, Sunday or “legal holiday” (as
defined in Bankruptcy Rule 9006(a)).

         “Buyer Related Party” means Ox Industries, LLC, a Pennsylvania limited liability
company, Ox Specialty Paper, LLC f/k/a Carthage Paper Limited, LLC, a Pennsylvania limited
liability company, Carthage Real Estate Investments, LLC, a Pennsylvania limited liability
company and each of their respective directors, officers, members, principals, equity holders,
employees, agents, affiliates, advisors, attorneys or other representatives, and each of their
respective successors, assigns and transferees.

       “Cash” means legal tender of the United States of America and equivalents thereof.

        “Causes of Action” means any and all actions, causes of action, suits, controversies,
rights to legal remedies, rights to equitable remedies and claims, whether known, unknown,
reduced to judgment, not reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed or undisputed, and whether asserted or assertable directly or
derivatively, in law, equity or otherwise, but excluding any Avoidance Actions.

       “Chapter 11 Case” means the Debtor’s case pending under chapter 11 of the Bankruptcy
Code in the Bankruptcy Court.

        “Claim” means a “claim,” as defined in section 101(5) of the Bankruptcy Code and
pertaining to the Chapter 11 Case.

         “Claims Objection Deadline” means as applicable (except for Administrative Claims)
(a) the day that is the later of (i) the first Business Day that is one hundred eighty (180) days after
the Effective Date, and (ii) as to proofs of claim Filed after the Bar Date, the first Business Day
that is one hundred eighty (180) days after a Final Order is entered deeming the late Filed Claim
to be treated as timely Filed, or (b) such later date as may be established by the Bankruptcy
Court.

      “Class” means a category of Holders of Claims or Interests, as described in ARTICLE II
and ARTICLE III of this Plan.

        “Collateral” means any interest in property of the Debtor’s Estate that is subject to a
valid, enforceable and unavoidable Lien to secure a Claim.

       “Confirmation Date” means the date on which the Clerk of the Bankruptcy Court enters
the Confirmation Order on the docket of the Bankruptcy Court in this Chapter 11 Case.




                                                  3
                                                                                               3278801.4
Case 18-30226-5-mcr         Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                  Desc
                              Main Document     Page 8 of 34


        “Confirmation Hearing” means the hearing held by the Bankruptcy Court pursuant to
section 1128 of the Bankruptcy Code to consider confirmation of this Plan, as such hearing may
be adjourned or continued from time to time.

       “Confirmation Order” means the order of the Bankruptcy Court confirming this Plan
pursuant to section 1129 of the Bankruptcy Code.

        “Creditors’ Committee” means the statutory committee of unsecured creditors appointed
in the Chapter 11 Case pursuant to section 1102 of the Bankruptcy Code.

      “DANC Claim” means any Claim asserted by the Development Authority of the North
Country.

        “Debtor” means Carthage Specialty Paperboard, Inc., as debtor and debtor in possession
in the Chapter 11 Case.

         “Disallowed” means, with respect to a Claim, or any portion thereof, that such Claim or
portion thereof: (a) has been disallowed by either a Final Order or pursuant to a settlement or
stipulation between the Debtor or the Reorganized Debtor and the Holder of the Claim; or
(b) (i) is Scheduled at zero dollars ($0) or as contingent, disputed or unliquidated and (ii) as to
which a Bar Date has been established but no proof of claim has been Filed or deemed timely
Filed pursuant to either the Bankruptcy Code or any Final Order of the Bankruptcy Court or
otherwise deemed timely Filed under applicable law.

      “Disclosure Statement” means the written disclosure statement (including all schedules
and exhibits thereto or referenced therein) that relates to this Plan, as approved by the
Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code, as the same may be
amended, modified or supplemented.

        “Disputed” means, with respect to a Claim, or any portion thereof, that such Claim or
portion thereof is neither an Allowed Claim nor a Disallowed Claim, and includes, without
limitation, Claims that: (a) have not been Scheduled by the Debtor or have been Scheduled at
zero, or as contingent, unliquidated or disputed; or (b) are the subject of an objection Filed in the
Bankruptcy Court that has not been withdrawn or overruled by a Final Order of the Bankruptcy
Court.

      “Disputed Claims Reserve” means the reserve of Cash established and maintained by the
Reorganized Debtor for Holders of Class 4 Claims on account of Disputed Class 4 Claims, the
amount of which shall be determined from time to time in accordance with Section 9.03 of this
Plan.

       “Effective Date” means the Business Day this Plan becomes effective as provided in
Section 11.02 of this Plan.

       “Environmental Escrow” means the funds held in escrow which are the subject of the
adversary proceeding entitled Hirschey et al v. Carthage Specialty Paperboard, Inc. et al (18-
50010-5-mcr).

                                                 4
                                                                                             3278801.4
Case 18-30226-5-mcr         Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                 Desc
                              Main Document     Page 9 of 34


        “Estate” means the estate of the Debtor created under section 541 of the Bankruptcy
Code.

       “Face Amount” means: (a) when used in reference to a Disputed Claim or Disallowed
Claim, the full stated amount of the Claim claimed by the Holder in any proof of claim timely
Filed with the Bankruptcy Court or otherwise deemed timely Filed by any Final Order of the
Bankruptcy Court or other applicable bankruptcy law or, if the Holder of a Claim fails to state a
sum certain or asserts that a Claim is unliquidated or contingent, the amount of such Claim as
estimated by the Responsible Person in good faith; and (b) when used in reference to an Allowed
Claim, the allowed amount of such Claim.

       “File,” “Filed” or “Filing” means file, filed or filing with the Bankruptcy Court in the
Chapter 11 Case.

      “Final Decree” means a final decree closing the Chapter 11 Case entered by the
Bankruptcy Court pursuant to rule 3022 of the Bankruptcy Rules.

        “Final Distribution” has the meaning set forth in Section 8.08 of this Plan.

        “Final Order” means an order or judgment, the operation or effect of which has not been
stayed, reversed or amended and as to which order or judgment (or any revision, modification or
amendment thereof) the time to appeal or seek review or rehearing has expired and as to which
no appeal or petition for review or rehearing was timely Filed or, if timely Filed, remains
pending.

        “General Unsecured Claim” means any Claim that is not an Administrative Claim,
Priority Tax Claim, Non-Tax Priority Claim, Miscellaneous Secured Claim, KeyBank Claim or
Previously Satisfied Claim, including specifically, but without limitation, and only to the extent
it may be deemed Allowed, the PBGC Claim.

       “General Unsecured Claims Fund” shall mean the fund available for distribution to
Holders of Allowed Class 4 General Unsecured Claims.

        “Holder” means any Person or entity that has a Claim or Interest.

       “Impaired” means, when used in reference to a Claim or Interest, a Claim or Interest that
is impaired within the meaning of section 1124 of the Bankruptcy Code.

       “Indemnification Rights” means any obligations or rights of the Debtor to indemnify or
contribute to the losses, liabilities or expenses of an Indemnitee pursuant to the Debtor’s charter,
bylaws or policy of providing indemnification, or applicable state law or specific agreement in
respect of any claims, demands, suits, Causes of Action or proceedings against an Indemnitee
based upon any act or omission related to an Indemnitee’s service with, for or on behalf of such
Debtor.

       “Indemnitee” means all present and former directors, officers, employees, agents or
representatives of the Debtor who are entitled to assert Indemnification Rights.

                                                 5
                                                                                            3278801.4
Case 18-30226-5-mcr         Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                 Desc
                              Main Document    Page 10 of 34


       “Initial Distribution” means the distribution occurring on the Initial Distribution Date.

      “Initial Distribution Date” means the date occurring as soon as practicable after the
Administrative Claims Bar Date upon which the initial distributions are made with respect to
Allowed Class 3 and Class 4 Claims.

        “Interest” means the legal, equitable, contractual and other rights of the Holders of equity
interests in the Debtor.

       “KeyBank” means KeyBank National Association.

       “KeyBank Claims” means all Claims of KeyBank against the Debtor.

       “KeyBank Residual Claims Fund” means the fund available for distribution to KeyBank
on account of the Class 3 KeyBank Claims.

       “Lien” means a charge against or interest in property to secure payment of a debt or
performance of an obligation.

        “Litigation Claims” means all Causes of Action, claims, rights of action, suits, or
proceedings for which the applicable statute of limitations has not expired, whether in law or in
equity, whether known or unknown, that the Debtor or the Estate may hold against any Person.

        “Miscellaneous Secured Claims” means Secured Claims (if any), other than the KeyBank
Claims, secured by Collateral in which KeyBank does not have a Lien or that are otherwise
entitled to priority over the KeyBank Claims with respect to any Collateral in which KeyBank
does have a Lien.

       “Net Proceeds” means all Cash proceeds from the sale or other disposition of an Asset
minus all reasonable out-of-pocket direct costs, fees and expenses incurred in connection with
such sale or other disposition, provisions for any sales or other tax due and owing as a
consequence of such sale or other disposition, and other customary proration in connection with
such sale or other disposition.

      “Non-Tax Priority Claim” means a Claim, other than an Administrative Claim or Priority
Tax Claim, which is entitled to priority in payment pursuant to section 507(a) of the Bankruptcy
Code.

       “Patriot/Pine Claim” means any Claim asserted by Patriot Capital III, LP, Patriot Capital
III SBIC, L.P., Pine Street Capital, Hudson River Co-Investment Fund, LP, or any of their
subsidiaries or affiliates.

       “PBGC Claim” means any Claim asserted by the Pension Benefit Guaranty Corporation.

       “Person” means an individual, corporation, partnership, joint venture, association, joint
stock company, limited liability company, limited liability partnership, trust, estate,
unincorporated organization or other entity.


                                                 6
                                                                                            3278801.4
Case 18-30226-5-mcr        Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57               Desc
                             Main Document    Page 11 of 34


       “Petition Date” means February 28, 2018.

        “Plan” means this chapter 11 plan for the Debtor as herein proposed, including all
supplements, appendices and schedules thereto, either in its present form or as the same may be
further altered, amended or modified from time to time in accordance with the Bankruptcy Code.

        “Previously Satisfied Claim” means any Claim that has been satisfied or deemed
Disallowed prior to the Effective Date pursuant to a Final Order entered by the Bankruptcy Court
in the Chapter 11 Case, including, without limitation, the Patriot/Pine Claim, the DANC Claim,
and the Village Claim.

       “Priority Tax Claim” means a Claim of a governmental unit of the kind specified in
sections 502(i) and 507(a)(8) of the Bankruptcy Code.

       “Pro Rata” means, with respect to a distribution regarding a particular Class, the
proportion that (a) the Face Amount of a Claim in a particular Class bears to (b) the aggregate
Face Amount of all Claims in such Class, unless this Plan provides otherwise.

        “Professional” means any professional employed in the Chapter 11 Case pursuant to
section 327 or 1103 of the Bankruptcy Code.

        “Professional Fee Claim” means an Administrative Claim under section 330(a), 331, 503
or 1103 of the Bankruptcy Code for compensation or reimbursement of a Professional or other
entity for services rendered or expenses incurred on behalf of the Debtor or the Creditors’
Committee in the Chapter 11 Case on or prior to the Effective Date.

       “Professional Fee Estimate” has the meaning given in Section 10.01.

       “Record Date” means the record date for purposes of making distributions under the Plan
on account of Allowed Claims, which date shall be ________, 20__.

       “Released Party” means, collectively, pursuant to section 1123(b)(3) of the Bankruptcy
Code, effective as of the Effective Date, all officers, directors and employees of the Debtor
serving as such as of the Petition Date or at any time during the Chapter 11 Case, the members of
the Creditors’ Committee, and the Professionals.

       “Reorganized Debtor” means the Debtor on and after the Effective Date.

       “Reorganized Debtor Expenses” means any costs and expenses incurred by the
Reorganized Debtor or by the Responsible Person on behalf of the Reorganized Debtor in
connection with the consummation of this Plan (including any attorneys’ fees or other
professionals’ fees).

      “Reorganized Debtor Reserve” means the Cash reserve established by the Reorganized
Debtor from the Assets, to pay Responsible Person Compensation and Reorganized Debtor
Expenses under this Plan.



                                               7
                                                                                          3278801.4
Case 18-30226-5-mcr          Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                   Desc
                               Main Document    Page 12 of 34


        “Responsible Person” means Donald Schnackel in his capacity as the sole officer and
fiduciary of the Reorganized Debtor responsible for administering the Estate in accordance with
this Plan.

        “Responsible Person Compensation” means compensation to be paid to the Responsible
Person in the amount of $150 per hour, together with reimbursement of reasonable expenses
incurred by the Responsible Person in furtherance of this Plan.

       “Scheduled” means, with respect to any Claim, the status and amount, if any, of such
Claim as set forth in the Schedules.

        “Schedules” means the schedules of assets and liabilities and the statements of financial
affairs Filed by the Debtor in the Chapter 11 Case, as such schedules have been or may be
further modified, amended or supplemented in accordance with Bankruptcy Rule 1009 or orders
of the Bankruptcy Court.

        “Secured Claim” means a Claim that is secured by a Lien on Collateral or that is subject
to setoff under section 553 of the Bankruptcy Code, but only to the extent of the value of the
Claim Holder’s Collateral or to the extent of the amount subject to setoff, as applicable, as
determined pursuant to section 506(a) of the Bankruptcy Code.

       “Subsequent Distribution” means any distribution after the Initial Distribution.

       “Subsequent Distribution Date” means the date upon which the Responsible Person
determines, in accordance with this Plan, to conduct a Subsequent Distribution.

       “Unimpaired Claim” means a Claim that is not Impaired under this Plan.

       “Village Claim” means any Claim asserted by the Village of West Carthage.

        Section 1.02 Rules of Interpretation. For purposes of this Plan, unless otherwise
provided herein: (a) whenever it appears appropriate for the context, each term stated in the
singular or the plural includes the singular and the plural, and each pronoun stated in the
masculine, feminine or neuter includes the masculine, feminine and neuter; (b) unless otherwise
provided in this Plan, any reference in this Plan to a contract, instrument, release or other
agreement or document being in a particular form or on particular terms and conditions means
that such document will be substantially in such form or substantially on such terms and
conditions; (c) any reference in this Plan to an existing document or schedule Filed or to be Filed
means such document or schedule, as it may have been or may be amended, modified or
supplemented pursuant to this Plan; (d) any reference to an entity as a Holder of a Claim or
Interest includes that entity’s successors and assigns; (e) all references in this Plan to Sections
and Articles are references to Sections and Articles of this Plan; (f) the words “herein,”
“hereunder” and “hereto” refer to this Plan in its entirety rather than to a particular portion of this
Plan; (g) captions and headings to Articles and Sections are inserted for convenience of reference
only and are not intended to be a part of or to affect the interpretation of this Plan; (h) subject to
the provisions of any contract, instrument, release or other agreement or document entered into
in connection with this Plan, the rights and obligations arising under this Plan shall be governed
by, and construed and enforced in accordance with, federal law, including the Bankruptcy Code
                                                  8
                                                                                               3278801.4
Case 18-30226-5-mcr          Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                  Desc
                               Main Document    Page 13 of 34


and Bankruptcy Rules; and (i) the rules of construction set forth in section 102 of the Bankruptcy
Code will apply.

       Section 1.03 Computation of Time. In computing any period of time prescribed or
allowed by this Plan, unless otherwise expressly provided for, the provisions of Bankruptcy Rule
9006(a) shall apply.

                               ARTICLE II
             ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS

         Section 2.01 Administrative Claims. On, or as soon as reasonably practicable after, the
later of (a) the Effective Date, or (b) the date on which an Administrative Claim becomes an
Allowed Administrative Claim, each Holder of an Allowed Administrative Claim shall receive,
in full satisfaction, settlement, and release of, and in exchange for, such Allowed Administrative
Claim, (i) Cash equal to the unpaid portion of such Allowed Administrative Claim or (ii) such
other less favorable treatment as to which the Debtor or the Reorganized Debtor and the Holder
of such Allowed Administrative Claim shall have agreed upon in writing.

         Section 2.02 Priority Tax Claims. On, or as soon as reasonably practicable after, the
later of (a) the Effective Date, or (b) the date on which a Priority Tax Claim becomes an Allowed
Priority Tax Claim, each Holder of an Allowed Priority Tax Claim shall receive in full
satisfaction, settlement and release of, and in exchange for, such Allowed Priority Tax Claim,
(i) Cash equal to the amount of such Allowed Priority Tax Claim, or (ii) such other less favorable
treatment as to which the Debtor or the Reorganized Debtor and the Holder of such Allowed
Priority Tax Claim shall have agreed upon in writing; provided, however, that any Priority Tax
Claim that is not an Allowed Claim, or any Allowed Priority Tax Claim not due and owing on
the Effective Date, will be paid in accordance with this Section 2.02 only when such Claim
becomes Allowed and due and owing; and provided further, that any Claim or demand for
payment of a penalty (other than a penalty of the type specified in section 507(a)(8)(G) of the
Bankruptcy Code) shall be a Disallowed Claim pursuant to the Plan, and the Holder of an
Allowed Priority Tax Claim shall not be allowed to assess or attempt to collect such penalty from
the Debtor or its Estate.

                                   ARTICLE III
                     CLASSIFICATION OF CLAIMS AND INTERESTS

        Section 3.01 Generally. Set forth below is a designation of classes of Claims against
and Interests in the Debtor. All Claims and Interests, except Administrative Claims and Priority
Tax Claims, are placed in the Classes set forth below. In accordance with section 1123(a)(1) of
the Bankruptcy Code, Administrative Claims and Priority Tax Claims have not been classified
and their treatment is set forth in Article II above. A Claim or Interest is placed in a particular
Class only to the extent that the Claim or Interest falls within the description of that Class, and is
classified in other Classes to the extent that any portion of the Claim or Interest falls within the
description of such other Classes. A Claim is also placed in a particular Class for the purpose of
voting on, and receiving distributions pursuant to, this Plan only to the extent that such Claim is
an Allowed Claim in that Class and such Claim has not been paid, released or otherwise settled
prior to the Effective Date.

                                                  9
                                                                                              3278801.4
Case 18-30226-5-mcr         Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                   Desc
                              Main Document    Page 14 of 34


        Section 3.02 Unimpaired Classes. The Plan classifies the following Unimpaired Claims
that are not entitled to vote on this Plan. Pursuant to section 1126(f) of the Bankruptcy Code,
each Holder of a Claim in the following Classes is conclusively presumed to have accepted this
Plan in respect of such Claims. Accordingly, Holders of Claims in such Classes are not entitled
to vote to accept or reject this Plan and the votes of such Holders are not being solicited in
connection with this Plan. Such Claims against the Debtor are classified as follows:

               (a)    Class 1 shall consist of all Non-Tax Priority Claims (“Class 1 Claims” or
               “Class 1 Non-Tax Priority Claims”).

               (b)   Class 2 shall consist of all Miscellaneous Secured Claims (“Class 2
               Claims” or “Class 2 Miscellaneous Secured Claims”)

        Section 3.03 Impaired Classes Entitled to Vote. This Plan classifies the following
Impaired Claims that shall receive a distribution under this Plan that are entitled to vote to accept
or reject this Plan:

               (a)  Class 3 shall consist of all KeyBank Claims (“Class 3 Claims” or “Class 3
               KeyBank Claims”)

               (b)    Class 4 shall consist of all General Unsecured Claims (“Class 4 Claims” or
               “Class 4 General Unsecured Claims”).

       Section 3.04 Impaired Classes Not Entitled to Vote. This Plan classifies the following
Impaired Claims and Impaired Interests that are not entitled to vote on this Plan. Pursuant to
section 1126(g) of the Bankruptcy Code, each Holder of a Claim or Interest in the following
Classes is conclusively presumed to have rejected this Plan in respect of such Claims or Interests.
Accordingly, such Holders of Claims or Interests are not entitled to vote to accept or reject this
Plan and the votes of such Holders are not being solicited in connection with this Plan. Such
Claims against and Interests in the Debtor are classified as follows:

               (a)     Class 5 shall consist of all Interests of Holders of equity Interests (“Class 5
               Interests” or “Class 5 Equity Interests”).

                               ARTICLE IV
            PROVISIONS FOR TREATMENT OF CLAIMS AND INTERESTS

         Section 4.01 Class 1 Non-Tax Priority Claims. Class 1 Non-Tax Priority Claims are
Unimpaired Claims. To the extent that these Claims have not already been paid pursuant to a
prior order of the Bankruptcy Court, each Holder of an Allowed Class 1 Non-Tax Priority Claim
shall receive in full satisfaction, settlement, release and extinguishment of such Claim: (a) the
amount of such unpaid Allowed Claim in Cash on or as soon as reasonably practicable after the
later of (i) the Effective Date, (ii) the date on which such Class 1 Claim becomes Allowed, and
(iii) a date agreed to by the Debtor or the Reorganized Debtor and the Holder of such Class 1
Claim; (b) such other treatment on such other terms and conditions as may be agreed upon in
writing by the Holder of such Claim and the Debtor or the Reorganized Debtor that are no less
favorable to the Debtor or the Reorganized Debtor than as described in clause (a) above; or (c) as
the Bankruptcy Court may order.
                                                  10
                                                                                              3278801.4
Case 18-30226-5-mcr         Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                  Desc
                              Main Document    Page 15 of 34


        Section 4.02 Class 2 Miscellaneous Secured Claims. Class 2 Miscellaneous Secured
Claims are Unimpaired Claims. To the extent that these Claims have not already been paid
pursuant to a prior order of the Bankruptcy Court, each Holder of an Allowed Class 2
Miscellaneous Secured Claim shall receive in full satisfaction, settlement, release and
extinguishment of such Claim: (a) a return of the Collateral securing such Claim or, at the
Debtor’s election, the amount of such unpaid Allowed Claim in Cash, on or as soon as
reasonably practicable after the later of (i) the Effective Date, (ii) the date on which such Class 2
Claim becomes Allowed, and (iii) a date agreed to by the Debtor or the Reorganized Debtor and
the Holder of such Class 2 Claim; (b) such other treatment on such other terms and conditions as
may be agreed upon in writing by the Holder of such Claim and the Debtor or the Reorganized
Debtor that are no less favorable to the Debtor or the Reorganized Debtor than as described in
clause (a) above; or (c) as the Bankruptcy Court may order.

        Section 4.03 Class 3 KeyBank Claims. Class 3 KeyBank Claims are Impaired. On the
Initial Distribution Date, or as soon thereafter as is reasonably practicable, and on one or more
Subsequent Distribution Dates, if any, the Reorganized Debtor shall, in full satisfaction,
settlement and release of, and in exchange for all Allowed KeyBank Claims which have not been
paid or satisfied by prior Bankruptcy Court order, distribute to the Holder of the Allowed
KeyBank Claim all Net Proceeds of the Assets transferred into the KeyBank Residual Claims
Fund.

        Section 4.04 Class 4 General Unsecured Claims. Class 4 General Unsecured Claims
are Impaired. On the Initial Distribution Date, or as soon thereafter as is reasonably practicable,
and on one or more Subsequent Distribution Dates, if any, the Reorganized Debtor shall, in full
satisfaction, settlement and release of, and in exchange for each and every Allowed Class 4
Claim, distribute Pro Rata to or for the benefit of Holders of Allowed Class 4 Claims, the ratable
portion of the Net Proceeds of the Assets to be transferred into the General Unsecured Claims
Fund pursuant to the terms of Article XIII of this Plan.

        Section 4.05 Class 5 Equity Interests. Class 5 Equity Interests are Impaired. On the
Effective Date, the Class 5 Equity Interests will be cancelled and the Holders of such Interests
shall not receive or retain any property or distribution on account of such Class 5 Interests.

        Section 4.06 Special Provision Regarding Unimpaired Claims. Except as otherwise
provided in this Plan, nothing shall affect the Debtor’s rights and defenses, both legal and
equitable, with respect to any Unimpaired Claims, including, but not limited to, all rights with
respect to legal and equitable defenses to, setoffs or recoupments against, Unimpaired Claims.

                                  ARTICLE V
                      ACCEPTANCE OR REJECTION OF THE PLAN

      Section 5.01 Classes Entitled to Vote. Subject to Sections 5.03 and 5.04 of this Plan,
Claim Holders in Impaired Classes of Claims are entitled to vote as a class to accept or reject this
Plan.

       Section 5.02 Acceptance by an Impaired Class of Claims or Interest. In accordance
with section 1126(c) of the Bankruptcy Code and except as provided in section 1126(e) of the
Bankruptcy Code, an Impaired Class of Claims shall have accepted this Plan if this Plan is
                                            11
                                                                                             3278801.4
Case 18-30226-5-mcr         Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                 Desc
                              Main Document    Page 16 of 34


accepted by the Holders of at least two-thirds (2/3) in dollar amount and more than one-half (1/2)
in number of the Allowed Claims of such Class that have timely and properly voted to accept or
reject this Plan.

        Section 5.03 Presumed Acceptances by Unimpaired Classes. Class 1 Claims and Class
2 Claims are Unimpaired Claims under this Plan. Pursuant to section 1126(f) of the Bankruptcy
Code, Holders of Class 1 Claims and Class 2 Claims are conclusively presumed to accept this
Plan, and the votes of such Holders will not be solicited.

        Section 5.04 Classes Deemed to Reject Plan. Class 5 Interests are not entitled to
receive any property under this Plan. Pursuant to section 1126(g) of the Bankruptcy Code,
Holders of Claims and Interests in these Classes are deemed to reject this Plan and their votes
will not be solicited.

       Section 5.05 Summary of Classes Voting on the Plan. As a result of the provisions of
Sections 5.01, 5.03 and 5.04 of this Plan, the votes of Holders of Class 3 Claims and Class 4
Claims will be solicited with respect to this Plan.

        Section 5.06 Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code. To the
extent that any Impaired Class entitled to vote rejects this Plan or is deemed to have rejected this
Plan, the Debtor will request confirmation of this Plan, as it may be modified from time to time,
under section 1129(b) of the Bankruptcy Code.

                                 ARTICLE VI
                    MEANS FOR IMPLEMENTATION OF THE PLAN

       Section 6.01 Vesting of Assets. On the Effective Date, all Assets shall vest in the
Reorganized Debtor without further action or Bankruptcy Court order. In furtherance of the
implementation of this Plan, the bank accounts of the Debtor shall be deemed accounts of the
Reorganized Debtor, with the sole authority to make deposits to and transfers from such accounts
vesting in the Responsible Person or his designee.

        Section 6.02 Responsible Person to Effectuate Distributions. On the Effective Date, the
Responsible Person shall be deemed to have been appointed as the Reorganized Debtor’s sole
officer and representative by the Bankruptcy Court pursuant to section 1123(b)(3)(B) of the
Bankruptcy Code. The Responsible Person shall be appointed for the sole purpose of liquidating
and distributing the remaining Assets and with no objective to continue or engage in the conduct
of a trade or business. In accordance with this Plan, the Responsible Person shall cause the
Reorganized Debtor to (i) establish and fund the Administrative/Priority Claims Reserve; (ii) pay
to each Holder of an Allowed Administrative Claim, Allowed Priority Tax Claim, Allowed Class
1 Non-Tax Priority Claim, and Allowed Class 2 Miscellaneous Secured Claim, the full unpaid
amount of each such Allowed Claim; (iii) establish and fund the Reorganized Debtor Reserve;
(iv) pay the Reorganized Debtor Expenses and Responsible Person Compensation; (v) liquidate
the remaining Assets, (vi) fund the KeyBank Residual Claims Fund and from time to time
distribute any Cash therein to the Holder of the Allowed KeyBank Claim; and (vii) fund the
General Unsecured Claims Fund and from time to time distribute any Cash therein to the Holders
of Allowed Class 4 General Unsecured Claims, all in accordance with the terms and provisions
of this Plan.
                                               12
                                                                                            3278801.4
Case 18-30226-5-mcr         Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                Desc
                              Main Document    Page 17 of 34


         Section 6.03 Preservation of Litigation Claims. Except as otherwise provided in the
Plan or Confirmation Order, after the Effective Date, the Responsible Person, acting on behalf of
the Reorganized Debtor, shall have the exclusive right, but not the obligation, to investigate,
institute, prosecute, abandon, settle or compromise any Litigation Claims, in his sole discretion
and without further order of the Bankruptcy Court in any court or other tribunal, including,
without limitation, in an adversary proceeding Filed in the Chapter 11 Case.

        Section 6.04 Corporate Authority. All actions and transactions contemplated under the
Plan shall be authorized upon confirmation of the Plan without the need for further approvals,
notices, or meetings of the Debtor’s board of directors or Interest Holders, other than the notice
provided by serving the Plan or notices of the entry of the Confirmation Order and of the
Effective Date of the Plan on (i) all known Holders of Claims and (ii) all current directors of the
Debtor. The Confirmation Order shall include provisions dispensing with the need for further
approvals, notices, or meetings of any of the Debtor’s board of directors or Interest Holders and
authorizing and directing any officer of the Debtor to execute any document, certificate, or
agreement necessary to effectuate the Plan on behalf of the Debtor, which documents,
certificates, and agreements shall be binding on the Debtor and all Holders of Claims. From and
after the Effective Date, the Responsible Person is vested with authority to take any action
contemplated by this Plan on behalf of the Debtor and Reorganized Debtor that would otherwise
require the approval of shareholders, directors, or officers of the Debtor or Reorganized Debtor.
From and after the Effective Date, the authority, power and incumbency of the Persons then
acting as directors and/or officers of the Debtor (other than the Responsible Person) shall be
terminated and such directors and/or officers shall be deemed to have resigned and have no
further duties or responsibilities with respect to the Debtor.

        Section 6.05 Retention of Professionals. The Reorganized Debtor may retain and
compensate attorneys and other professionals to assist the Responsible Person in performing his
duties on such terms (including on a contingency or hourly basis) as the Responsible Person
deems reasonable and appropriate without Bankruptcy Court approval. The payment of the
reasonable fees and expenses of the Reorganized Debtor’s retained professionals shall be made
in the ordinary course of business from the Reorganized Debtor Reserve and shall not be subject
to the approval of the Bankruptcy Court. Persons previously retained as Professionals for the
Debtor in the Chapter 11 Case shall be eligible for retention by the Reorganized Debtor and any
such retention shall not be deemed to render such Persons not “disinterested persons” within the
meaning of section 101(14) of the Bankruptcy Code for purposes of this Chapter 11 Case.

        Section 6.06 Compensation of the Responsible Person. The Responsible Person shall
be entitled to payment of the Responsible Person Compensation out of the Reorganized Debtor
Reserve.

       Section 6.07 Liability. The Responsible Person shall not be liable for any act or
omission taken or omitted to be taken in his capacity as the Responsible Person, other than acts
or omissions resulting from the Responsible Person’s willful misconduct, gross negligence or
fraud.

        Section 6.08 Term of Injunctions or Stays. Unless otherwise provided herein, all
injunctions or stays provided for in the Chapter 11 Case pursuant to sections 105 or 362 of the

                                                13
                                                                                           3278801.4
Case 18-30226-5-mcr         Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57               Desc
                              Main Document    Page 18 of 34


Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall remain in full
force and effect notwithstanding the confirmation of the Plan, the occurrence of the Effective
Date, the dissolution of the Reorganized Debtor, the dismissal or conversion of the Chapter 11
Case to a case under a different chapter of title 11 or the entry of a Final Decree.

        Section 6.09 Books and Records. As part of the appointment of the Responsible
Person, to the extent not in the Debtor’s possession on the Effective Date, the Reorganized
Debtor shall be granted access to those Books and Records selected by the Responsible Person,
including any Books and Records the Responsible Person deems necessary to prosecute the
Litigation Claims, to reconcile Disputed Claims, or to enable the Responsible Person to execute
his duties as specified in the Plan. Any Person in possession of such Books and Records shall
make such Books and Records available to the Responsible Person (or any Professionals retained
by the Reorganized Debtor) in whatever form, manner or media, including, without limitation,
the specific provision and presentation of all passcodes for security systems and computers, keys,
keycards, and notice letters or other correspondence with landlords, warehousemen, account
debtors or other relevant parties. Upon the entry of a Final Decree, the Reorganized Debtor may
abandon all Books and Records in its possession. Pursuant to section 554 of the Bankruptcy
Code, this Section 6.09 shall constitute motion and notice, so that no further notice or
Bankruptcy Court Filings are required to effectuate the aforementioned abandonment of the
Books and Records and entry of the Confirmation Order shall be deemed approval thereof.

        Section 6.10 Dissolution of Creditors’ Committee. The Creditors’ Committee shall
continue in existence until the Effective Date to exercise those powers and perform those duties
specified in section 1103 of the Bankruptcy Code. On the Effective Date, the Creditors’
Committee shall be dissolved and its members shall be deemed released of all their duties,
responsibilities and obligations in connection with the Chapter 11 Case or this Plan and its
implementation, and the retention or employment of any attorneys, accountants, financial
advisors, and other agents of the Creditors’ Committee shall terminate.

        Section 6.11 Cancellation of Existing Securities. Except as otherwise provided in this
Plan and in any contract, instrument or other agreement or document created in connection with
this Plan, on the Effective Date, all promissory notes, share certificates (including treasury
stock), other instruments evidencing any Claims or Interests, and all options, warrants, calls,
rights, puts, awards, commitments or any other agreements of any character to acquire such
Claims or Interests shall be deemed canceled and of no further force and effect, without any
further act or action under any applicable agreement, law, regulation, order or rule, and the
obligations of the Debtor under any such notes, share certificates and other agreements and
instruments governing such Claims and Interests shall be discharged. The Holders of or parties
to such canceled notes, share certificates and other agreements and instruments shall have no
rights arising from or relating to such notes, share certificates and other agreements and
instruments or the cancellation thereof, except the rights provided pursuant to this Plan.

       Section 6.12 Closing of Chapter 11 Case. When all Claims Filed or asserted against the
Debtor have become Allowed Claims or have been Disallowed, and all remaining Assets of the
Debtor have been liquidated and converted into Cash, and such Cash has been distributed in
accordance with this Plan, or at such earlier time as the Responsible Person deems appropriate,
the Responsible Person shall move the Bankruptcy Court for the entry of a Final Decree or an
                                               14
                                                                                           3278801.4
Case 18-30226-5-mcr         Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                  Desc
                              Main Document    Page 19 of 34


order dismissing the Chapter 11 Case or converting it to a case under a different chapter of title
11 in accordance with the applicable provisions of the Bankruptcy Code and the Bankruptcy
Rules.

        Section 6.13 Winding up of the Reorganized Debtor. Following the Final Distribution
and the entry of a Final Decree, the Responsible Person may, in his discretion, take any and all
steps deemed necessary to wind up the affairs of the Reorganized Debtor, including, without
limitation, completing and filing final tax returns and filing a certificate of dissolution with the
Secretary of State for the State of New York. The filing of the Reorganized Debtor’s final tax
returns and certificate of dissolution by the Responsible Person shall be authorized and approved
in all respects without further action under applicable law, regulation, order or rule, including,
without limitation, any action by the stockholders or the directors of the Debtor.

                           ARTICLE VII
      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       Section 7.01 Rejection of Contracts. Except as otherwise provided in this Article VII,
pursuant to sections 365 and 1123(b) of the Bankruptcy Code, all prepetition executory contracts
and unexpired leases that exist between the Debtor and any Person shall be deemed rejected by
the Debtor effective as of the Effective Date subject to the occurrence of the Effective Date,
except for executory contracts and unexpired leases which:

               (a)    have been assumed and assigned, or rejected (including rejection with a
               delayed effective date), as applicable, pursuant to an order of the Bankruptcy
               Court entered prior to the Effective Date; or

               (b)     as of the Effective Date, are subject to a pending motion for approval of
               the assumption, assumption and assignment, or rejection, as applicable.

        Section 7.02 Rejection Damages Bar Date. If the rejection by the Debtor of an
executory contract or unexpired lease pursuant to the Plan results in a Claim, then such Claim
shall be forever barred and shall not be enforceable against the Debtor or its Estate unless a proof
of claim is Filed with the Bankruptcy Court and served upon counsel to the Debtor within thirty
(30) days after service of the later of (a) notice of the Effective Date or (b) other notice that the
executory contract or unexpired lease has been rejected. Nothing in this Section 7.02 shall
revive a previously Disallowed Claim or extend a previously established rejection damages Bar
Date, if applicable. The Bar Date for Filing a Claim with respect to an executory contract or
unexpired lease other than for damages arising from rejection pursuant to this Plan shall be as set
forth in the Bar Date Notice or any Bar Date Order applicable to such executory contract or
unexpired lease.

                                   ARTICLE VIII
                       PROVISIONS GOVERNING DISTRIBUTIONS

       Section 8.01 Disbursing Agent. The Responsible Person shall make all distributions
required under this Plan from the Net Proceeds of the Assets vested in the Reorganized Debtor.


                                                 15
                                                                                             3278801.4
Case 18-30226-5-mcr        Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                Desc
                             Main Document    Page 20 of 34


        Section 8.02 Effective Date Payments and Funding. On the Effective Date or as soon
as practicable thereafter, after the payment of all Allowed Claims which are payable on the
Effective Date in accordance with the terms of this Plan, the Reorganized Debtor shall:

              (a)      fund the Administrative/Priority Claims Reserve (i) in an amount
              sufficient to pay all Administrative Claims, Priority Tax Claims, Non-Tax Priority
              Claims and Miscellaneous Secured Claims which have been Filed or otherwise
              asserted prior to any applicable Bar Date and which have not been Disallowed
              plus (ii) such additional amount as in the Responsible Person’s business judgment
              may be necessary to pay any additional Administrative Claims that may have
              been incurred by the Debtor and which are not, as of the Effective Date, subject to
              a Bar Date which has expired;

              (b)    fund the Reorganized Debtor Reserve in an amount sufficient in the
              Responsible Person’s business judgment to pay the estimated amount of the
              Reorganized Debtor Expenses and the estimated amount of the Responsible
              Person Compensation;

              (c)     deposit $730,000 into the General Unsecured Claims Fund; and

              (d)    deposit all remaining Cash in the Reorganized Debtors’ possession into
              the KeyBank Residual Claims Fund.

        Section 8.03 Subsequent Funding. Any Assets which are not paid or allocated pursuant
to Section 8.02 shall, following their liquidation to Cash and from time to time as determined by
the Responsible Person in his business judgment, be allocated or deposited as follows:

              (a)      first, to the Administrative/Priority Claims Reserve to the extent the
              amount therein is, in the Responsible Person’s business judgment, not sufficient
              to pay (i) all Administrative Claims, Priority Tax Claims, Non-Tax Priority
              Claims and Miscellaneous Secured Claims which have been Filed or otherwise
              asserted prior to any applicable Bar Date and which have not been Disallowed
              plus (ii) such additional amount as in the Responsible Person’s business judgment
              may be necessary to pay any additional Administrative Claims that may have
              been incurred by the Debtor and which are not, as of the date of such allocation,
              subject to a Bar Date which has expired;

              (b)     second, to the Reorganized Debtor Reserve to the extent the amount
              therein is, in the Responsible Person’s business judgment, not sufficient to pay the
              estimated amount of the Reorganized Debtor Expenses and the estimated amount
              of the Responsible Person Compensation; and

              (c)     third, to the KeyBank Residual Claims Fund, except that (i) the first
              $140,000 of any recovery from the Environmental Escrow and fifty percent (50%)
              of any recovery from the Environmental Escrow in excess of $140,000 and (ii)
              any recovery from any escrows, refunds, rebates, deposits or other similar items
              (other than the Environmental Escrow) up to a maximum of $500,000, shall
              instead be deposited in the General Unsecured Claims Fund.
                                              16
                                                                                          3278801.4
Case 18-30226-5-mcr        Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57               Desc
                             Main Document    Page 21 of 34


       Section 8.04   Reversion to KeyBank Residual Claims Fund.

              (a)     Once all timely-Filed Administrative Claims, Priority Tax Claims, Non-
              Tax Priority Claims and Miscellaneous Secured Claims have been either Allowed
              or Disallowed and upon payment by the Reorganized Debtor of all Allowed
              Priority Tax Claims, Allowed Non-Tax Priority Claims, Allowed Miscellaneous
              Secured Claims and Allowed Administrative Claims pursuant to this Plan, the
              Administrative/Priority Claims Reserve shall be released and any Cash remaining
              therein shall be deposited into the KeyBank Residual Claims Fund.

              (b)    Upon the determination by the Responsible Person that adequate
              provisions have been made for the payment of all Responsible Person
              Compensation and Reorganized Debtor Expenses, the Reorganized Debtor
              Reserve shall be released and any Cash remaining therein (beyond that which is
              necessary for the payment of Responsible Person Compensation and Reorganized
              Debtor Expenses) shall be deposited into the KeyBank Residual Claims Fund.

        Section 8.05 Initial Distribution. On the Initial Distribution Date or as soon thereafter
as is reasonably practicable, the Reorganized Debtor shall distribute (a) the Cash then in the
KeyBank Residual Claims Fund to the Holder of the Allowed Class 3 Claim and (b) the Cash
then in the General Unsecured Claims Fund (except for Cash held in the Disputed Claims
Reserve) Pro Rata to the Holders of Allowed Class 4 Claims.

       Section 8.06 Subsequent Distributions. The Responsible Person shall determine, in
accordance with this Plan, whether to make one or more Subsequent Distributions based on the
amount of Cash available in the KeyBank Residual Claims Fund and/or General Unsecured
Claims Fund from time to time (without taking into account any Cash held in the Disputed
Claims Reserve).

       Section 8.07 Final Distribution. Once (a) all Disputed Claims have been either
Allowed or Disallowed, (b) the Responsible Person has resolved or abandoned all Litigation
Claims and otherwise liquidated all available Assets, (c) all Allowed Priority Tax Claims,
Allowed Non-Tax Priority Claims, Miscellaneous Secured Claims and Allowed Administrative
Claims have been paid and (d) the Reorganized Debtor has paid or made arrangements for the
payment of all Responsible Person Compensation and Reorganized Debtor Expenses, the
Reorganized Debtor shall make a final distribution (the “Final Distribution”) (i) of the funds in
the KeyBank Residual Claims Fund, to the Holder of the Allowed KeyBank Claim and (ii) of the
funds in the General Unsecured Claims Fund, Pro Rata to Holders of Allowed Class 4 General
Unsecured Claims.

        Section 8.08 No Payments of Fractional Dollars. Notwithstanding any other provisions
of this Plan to the contrary, the Reorganized Debtor shall not be required to make any payment
of fractional dollars. Whenever any payment of a fraction of a dollar under this Plan would
otherwise be required, the actual distribution made by the Reorganized Debtor may reflect a
rounding of such fraction to the nearest whole dollar.

       Section 8.09 De Minimis Distributions; Charitable Donation. Notwithstanding any
other provision of this Plan, the Reorganized Debtor shall have no obligation to make a
                                            17
                                                                                          3278801.4
Case 18-30226-5-mcr         Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                 Desc
                              Main Document    Page 22 of 34


distribution on account of an Allowed Claim or account to a specific Holder of an Allowed
Claim until and unless the aggregate amount to be distributed to that Holder as part of the Initial
Distribution, any Subsequent Distribution, and/or the Final Distribution is at least $25.00 as the
cost of making smaller distributions likely would exceed the dollar amount of such distribution.
If, in the reasonable judgment of the Responsible Person, the cost of calculating and making a
Final Distribution to Holders of Class 4 Claims pursuant to Section 8.07 would be excessive in
relation to the benefits to the Holders of such Class 4 Claims who would otherwise be entitled to
such distribution, the Reorganized Debtor may instead make a charitable donation of the funds
remaining in the General Unsecured Claims Fund provided that such charitable donation is made
to an entity that is exempt from taxation under 26 U.S.C. § 501(c)(3).

        Section 8.10 Interest on Claims. Unless otherwise specifically provided for in this
Plan, the Confirmation Order, or required by applicable bankruptcy law, postpetition interest
shall not accrue or be paid on any Claims, and no Claim Holder shall be entitled to interest
accruing on or after the Petition Date on any Claim. To the extent otherwise provided for in this
Plan, the Confirmation Order, or required by applicable bankruptcy law, postpetition interest
shall accrue on Claims at the applicable non-default rate. Unless otherwise specifically provided
for in this Plan, the Confirmation Order, or required by applicable bankruptcy law, interest shall
not accrue or be paid upon any Disputed Claim in respect of the period from the Petition Date to
the date a distribution is made thereon if and after such Disputed Claim becomes an Allowed
Claim.

       Section 8.11   Delivery of Distributions and Undeliverable or Unclaimed Distributions.

               (a)    Distributions to Holders of Allowed Claims shall be made by the
               Reorganized Debtor (i) at the addresses set forth on the proofs of claim Filed by
               such Claim Holders (or at the address set forth in any applicable notice of
               assignment of claim or notice of change of address), (ii) at the addresses set forth
               in any written notices of address changes delivered to the Debtor or to the
               Reorganized Debtor after the date of any related proof of claim or (iii) at the
               addresses reflected in the Schedules if no proof of claim has been Filed and the
               Debtor and the Reorganized Debtor have not received a written notice of a change
               of address.

               (b)     If any Claim Holder’s distribution is returned to the Reorganized Debtor
               as undeliverable, no further distributions to such Claim Holder shall be made
               unless and until the Reorganized Debtor is notified of such Claim Holder’s then
               current address. All requests for undeliverable distributions shall be made by the
               Claim Holder to the Reorganized Debtor no later than the latter of (i) ninety (90)
               days from the date of the relevant distribution or (ii) ninety (90) days from the
               date the relevant Claim becomes an Allowed Claim. Upon receipt of a timely
               request for an undeliverable distribution, the Reorganized Debtor shall make such
               distribution to the address specified by the Claim Holder promptly and without
               interest. Any property relating to distributions returned as undeliverable and not
               claimed within the time set forth in this Section 8.11(b) shall revert to the General
               Unsecured Claim Fund, free of any restrictions thereon or Claims of such Holder
               and notwithstanding any federal or state escheat laws to the contrary and the
                                                18
                                                                                            3278801.4
Case 18-30226-5-mcr         Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                 Desc
                              Main Document    Page 23 of 34


               Reorganized Debtor shall have no obligation to reissue such distribution. Nothing
               contained in the Plan shall require the Reorganized Debtor or the Responsible
               Person to attempt to locate any Holder of an Allowed Claim.

               (c)     The Reorganized Debtor shall be authorized to stop payment on any
               distribution check which is not presented for payment within ninety (90) days of
               the date the Debtor deposited such check in the mail addressed to the Claim
               Holder as set forth in Section 8.11(a) above. Any funds relating to distribution
               checks with respect to which the Reorganized Debtor has initiated a stop payment
               as set forth in this Section 8.11(c) shall revert to the General Unsecured Claim
               Fund, free of any restrictions thereon or Claims of such Holder and
               notwithstanding any federal or state escheat laws to the contrary and the
               Reorganized Debtor shall have no obligation to reissue such distribution.


        Section 8.12 Record Date for Distributions. The Reorganized Debtor and the
Responsible Person shall have no obligation to recognize the transfer of, or the sale of any
participation in, any Allowed Claim or Interest that occurs after the Record Date, and will be
entitled for all purposes herein to recognize and make distributions only to those Holders of
Allowed Claims who are Holders of such Claims as set forth on the Bankruptcy Court’s official
claims register or official transfer ledger, as the case may be, as of the Record Date.

       Section 8.13 Allocation of Plan Distributions Between Principal and Interest. To the
extent that any Allowed Claim entitled to a distribution under this Plan is composed of
indebtedness and accrued but unpaid interest thereon, such distribution shall be allocated to the
principal amount of the Claim first and then, to the extent the consideration exceeds the principal
amount of the Claim, to the portion of such Claim representing accrued but unpaid interest.

        Section 8.14 Means of Cash Payment. Payments of Cash made pursuant to this Plan
shall be in U.S. dollars and shall be made, at the option and in the discretion of the Responsible
Person, by (a) checks drawn on or (b) wire transfer from a domestic bank selected by the
Responsible Person, as applicable.

        Section 8.15 Setoffs. The Debtor or the Reorganized Debtor may, but shall not be
required to, set off against any Claim and the payments or other distributions to be made
pursuant to the Plan in respect of such Claim, claims of any nature whatsoever that the Debtor or
the Reorganized Debtor may have against the Holder of such Claim; provided, however, that
neither the failure to do so nor the allowance of any Claim hereunder shall constitute a waiver or
release of any such claim against such Holder.

         Section 8.16 Release of Liens. Except as otherwise provided in this Plan or in any
contract, instrument, release or other agreement or document created or assumed in connection
with this Plan, on the Effective Date and concurrently with the Initial Distributions made
pursuant to this Plan, all mortgages, deeds of trust, Liens, pledges or other security interests
against the property of the Debtor’s Estate shall be fully released and discharged, and all of the
right, title and interest of any Holder of such mortgages, deeds of trust, Liens, pledges or other
Collateral or security interests shall revert to the Debtor’s Estate and its successors and assigns,

                                                19
                                                                                            3278801.4
Case 18-30226-5-mcr         Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                 Desc
                              Main Document    Page 24 of 34


provided, however, that any liens or security interests in favor of KeyBank shall continue to
attach to any relevant Collateral for so long as such Collateral remains in the Reorganized
Debtor’s possession or control and shall be released in accordance with the foregoing only to the
extent such property is distributed or used in accordance with the terms of this Plan. To the
extent that any termination statements, instruments of satisfaction, or other similar releases of
interests necessary to terminate or otherwise remove from title or record any filed financing
statements, mortgages, or other documents or agreements evidencing a security interest in the
Debtor’s Assets shall not have been delivered to the Debtor in proper form for filing and
executed by the appropriate parties prior to, or in connection with, the satisfaction of any
Secured Claims, then the Responsible Person is hereby authorized to (a) execute and file such
statements, instruments, releases or other documents on behalf of the Holder of such Secured
Claim with respect to the encumbered Assets and (b) to file, register, or otherwise record a
certified copy of the Confirmation Order, which, once filed, registered or otherwise recorded,
shall constitute conclusive evidence of the release of all security interests in the Debtor’s Assets
of any kind or nature whatsoever.

                              ARTICLE IX
             PROCEDURES FOR RESOLVING DISPUTED, CONTINGENT
                       AND UNLIQUIDATED CLAIMS

         Section 9.01 Objection Deadline; Prosecution of Objections. The Responsible Person,
on behalf of the Reorganized Debtor, shall retain responsibility for administering, disputing,
objecting to, compromising or otherwise resolving and making distributions on account of the
respective Claims against the Debtor. No later than the Claims Objection Deadline (unless
extended by an order of the Bankruptcy Court), the Responsible Person shall File objections to
Claims with the Bankruptcy Court and serve such objections upon the Holders of each of the
Claims to which objections are made. Moreover, notwithstanding the expiration of the Claims
Objection Deadline, the Responsible Person shall continue to have the right to amend any
objections and to File and prosecute supplemental objections and counterclaims to a Disputed
Claim until such Disputed Claim is Allowed. In accordance with Article VI of this Plan, the
Responsible Person shall be authorized to, and shall, resolve all Disputed Claims by withdrawing
or settling such objections thereto, or by litigating to judgment in the Bankruptcy Court or such
other court having jurisdiction on the validity, nature and/or amount thereof. On motion to the
Bankruptcy Court, the Claims Objections Deadline may be extended.

        Section 9.02 No Distributions Pending Allowance.          Notwithstanding any other
provision of this Plan, no payments or distributions shall be made with respect to all or any
portion of a Disputed Claim unless and until all objections to such Disputed Claim have been
settled or withdrawn or have been determined by Final Order, and the Disputed Claim, or some
portion thereof, has become an Allowed Claim and the remainder has become a Disallowed
Claim; provided, however, that Professional Fee Claims shall be governed by Article X below.

       Section 9.03 Disputed Claims Reserve. Until such time as all Disputed Claims are
either Allowed or Disallowed, the Reorganized Debtor shall withhold the Disputed Claims
Reserve from any amounts deposited into the General Unsecured Claims Fund. The Disputed
Claims Reserve shall be equal to the cumulative amount of all Cash deposited into the General
Unsecured Claims Fund (without reduction for any distributions made pursuant to this Plan)
                                                20
                                                                                            3278801.4
Case 18-30226-5-mcr        Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57               Desc
                             Main Document    Page 25 of 34


multiplied by the quotient obtained by dividing the aggregate Face Amount of all Disputed
Claims by the aggregate Face Amount of all Class 4 General Unsecured Claims (other than
Disallowed Class 4 Claims). The Disputed Claims Reserve shall be supplemented, as
appropriate, from time to time to the extent additional Cash is deposited into the General
Unsecured Claims Fund following the Effective Date pursuant to Section 8.03 and shall be
reduced, as appropriate, from time to time to the extent Disputed Claims are Disallowed or are
Allowed and paid pursuant to Section 9.04.

        Section 9.04 Distributions After Allowance. Payments and distributions from the
Disputed Claims Reserve shall be made as appropriate to the Holder of any Disputed Claim that
has become an Allowed Claim, on the first Subsequent Distribution Date after the date such
Disputed Claim becomes an Allowed Claim. Such distributions shall be in the amount of the
cumulative distributions that would have been made to the Holder of such Claim under the Plan
if the Disputed Claim had been Allowed on the Effective Date (provided, however, that nothing
in this Plan or the Disclosure Statement shall be deemed to entitle the Holder of a Disputed
Claim to interest on such Claim).

       Section 9.05 Reversion to General Unsecured Claim Fund. Once all Disputed Claims
have been determined to be either Allowed Claims or Disallowed Claims, any amounts
remaining in the Disputed Claims Reserve shall be added to the General Unsecured Claim Fund
and distributed Pro Rata to all Holders of Allowed Class 4 Claims in accordance with the
provisions of Articles IV and VIII of this Plan.

                          ARTICLE X
     ALLOWANCE AND PAYMENT OF CERTAIN ADMINISTRATIVE CLAIMS

       Section 10.01 Professional Fee Claims.

              (a)     On the Effective Date, the Debtor shall pay all amounts owing to
              Professionals for all Professional Fee Claims allowed by the Bankruptcy Court on
              or prior to the Effective Date; provided, however, that Professionals shall
              continue to prepare and submit fee applications for all Professional Fee Claims
              incurred through the Effective Date. No later than ten (10) Business Days prior to
              the Confirmation Hearing, each Professional shall File a statement (each, a
              “Professional Fee Statement”) that includes an estimate of Professional Fee
              Claims incurred or anticipated to be incurred prior to the Effective Date which
              have not been previously allowed by the Bankruptcy Court (each, a “Professional
              Fee Estimate”) together with those Professional Fee Claims, if any, which were
              allowed by the Bankruptcy Court pursuant to a prior fee application but which
              have not as of that date been paid. Parties in interest shall have until 12:00 noon
              on the date which is three (3) Business Days prior to the Confirmation Hearing to
              object to any Professional Fee Estimate and any such objection shall be heard at
              the Confirmation Hearing; provided that failure to object to any Professional Fee
              Estimate shall not bar subsequent objection to allowance of any Professional Fee
              Claim asserted in a later fee application. On the Effective Date, the Reorganized
              Debtor shall include within the Administrative/Priority Claims Reserve funds
              equal to the aggregate amount of all timely Filed Professional Fee Statements,

                                                21
                                                                                          3278801.4
Case 18-30226-5-mcr         Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57               Desc
                              Main Document    Page 26 of 34


               less any amounts which are paid by the Reorganized Debtor to Professionals on
               the Effective Date pursuant to the first sentence of this Section 10.01(a). Such
               funds shall be used by the Reorganized Debtor to pay the remaining Professional
               Fee Claims owing to Professionals as and when Allowed by the Bankruptcy
               Court.

               (b)     All Professionals or other entities requesting compensation or
               reimbursement of expenses pursuant to sections 327, 328, 330, 331, 503(b) and
               1103 of the Bankruptcy Code for services rendered on or before the Effective
               Date (including compensation and expenses for making a substantial contribution
               in any of the Chapter 11 Case) shall File and serve such applications on counsel
               for the Debtor, the United States Trustee and as otherwise required by the
               Bankruptcy Court and the Bankruptcy Code, an application for final allowance of
               compensation and reimbursement of expenses no later than sixty (60) days after
               the Effective Date. Objections to applications of Professionals and other entities
               for compensation and reimbursement of expenses must be Filed with the
               Bankruptcy Court no later than twenty (20) days after the Filing and service of the
               relevant application.      The Reorganized Debtor shall pay, from the
               Administrative/Priority Claims Reserve, all compensation and reimbursement of
               expenses allowed by the Bankruptcy Court within ten (10) Business Days
               following the entry of an order allowing such fees and expenses, or as soon
               thereafter as practicable.

        Section 10.02 Other Administrative Claims.         All requests for payment of an
Administrative Claim (other than Professional Fee Claims or Administrative Claims which are
subject to an earlier Bar Date pursuant to a Bar Date Order), must be Filed no later than the
Administrative Claims Bar Date. Unless the Debtor or the Reorganized Debtor objects to an
Administrative Claim within one hundred twenty (120) days after the Administrative Claims Bar
Date, such Administrative Claim shall be deemed Allowed in the amount requested. In the event
that the Debtor or the Reorganized Debtor objects to an Administrative Claim and the objector
and such claimant are unable to resolve their dispute consensually, then the objector shall File a
motion for determination of such Administrative Claim and the Bankruptcy Court shall
determine the Allowed amount of such Administrative Claim. Notwithstanding the foregoing,
the Debtor or the Reorganized Debtor may pay any undisputed Administrative Claim as to which
no request for payment has been Filed but which is paid or payable by the Debtor in the ordinary
course of business.

                               ARTICLE XI
               CONFIRMATION AND CONSUMMATION OF THE PLAN

       Section 11.01 Conditions to Confirmation. The following are conditions precedent to
confirmation of the Plan that may be satisfied or waived in accordance with Section 11.03 of the
Plan:

               (a)    The Bankruptcy Court shall have approved by Final Order a Disclosure
               Statement with respect to the Plan in form and substance reasonably acceptable to
               the Debtor.

                                               22
                                                                                           3278801.4
Case 18-30226-5-mcr         Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                Desc
                              Main Document    Page 27 of 34


               (b)    The Confirmation Order shall be in form and substance reasonably
               acceptable to the Debtor.

       Section 11.02 Conditions to Effective Date. The following are conditions precedent to
the occurrence of the Effective Date:

               (a)    The Confirmation Order shall be in form and substance acceptable to the
               Debtor and shall have been entered by the Bankruptcy Court and shall be a Final
               Order, and no request for revocation of the Confirmation Order under section
               1144 of the Bankruptcy Code shall have been made, or, if made, shall remain
               pending.

               (b)     The appointment of the Responsible Person shall have been confirmed by
               entry of the Confirmation Order or other order of the Bankruptcy Court.

               (c)    Any order necessary to satisfy any condition to the effectiveness of the
               Plan shall have become a Final Order and all documents provided for under the
               Plan shall have been executed and delivered by the parties thereto.

       Section 11.03 Waiver of Conditions. The conditions set forth in Sections 11.01 and
11.02 of this Plan may be waived, in whole or in part, by the Debtor in its sole discretion at any
time without notice, leave or order of the Bankruptcy Court and without any formal action other
than proceeding to consummate the Plan.

                              ARTICLE XII
         EFFECT OF PLAN CONFIRMATION ON CLAIMS AND INTERESTS

        Section 12.01 No Discharge of Claims Against Debtor. Pursuant to section 1141(d)(3)
of the Bankruptcy Code, confirmation of this Plan will not discharge Claims against the Debtor;
provided, however, that no Holder of a Claim against the Debtor may, on account of such Claim,
seek or receive any payment or other distribution from, or seek recourse against, the Reorganized
Debtor or its successors or the Estate, except as expressly provided herein.

        Section 12.02 Termination of Subordination Rights and Settlement of Related Claims
and Controversies. The classification and manner of satisfying all Claims and Interests under the
Plan takes into consideration all subordination rights, arising under section 510 of the
Bankruptcy Code, or otherwise. Except as provided in this Plan, all such subordination rights
that a Holder of a Claim or Interest may have with respect to any distribution to be made
pursuant to the Plan will be cancelled and terminated, and all actions related to the enforcement
of such subordination rights will be permanently enjoined. Accordingly, distributions pursuant
to the Plan to Holders of Allowed Claims will not be subject to payment to a beneficiary of such
terminated subordination rights, or to levy, garnishment, attachment or other legal process by a
beneficiary of such terminated subordination rights. Nothing in this Section 12.02 shall be
deemed to release the rights, if any, that the Debtor, the Reorganized Debtor or any other party in
interest may have to seek to equitably subordinate any Claim pursuant to section 510 of the
Bankruptcy Code or to otherwise seek to recharacterize any Claim as an equity Interest.


                                                23
                                                                                           3278801.4
Case 18-30226-5-mcr        Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57             Desc
                             Main Document    Page 28 of 34


       Section 12.03 Exculpation and Limitation of Liability. The Debtor, the Creditors’
Committee, the members of the Creditors’ Committee in their representative capacity, and
any of such parties’ respective present or former members, officers, directors, employees,
advisors, counsel, representatives, Professionals or agents, and any of all such parties’
predecessors, successors and assigns, and all of their respective officers, directors, agents,
employees and attorneys, shall not have or incur, and are hereby released from, any claim,
obligation, Cause of Action or liability to one another or to any Holder of any Claim or
Interest, or any other party in interest, or any of their respective agents, employees,
representatives, financial advisors, attorneys or affiliates, or any of their successors or
assigns, for any act or omission in connection with, or arising out of the Chapter 11 Case,
the pursuit of confirmation of the Plan, the consummation of the Plan, the administration
of the Plan or the property to be distributed under the Plan, except for their gross
negligence or willful misconduct, and in all respects shall be entitled to reasonably rely
upon the advice of counsel with respect to their duties and responsibilities under the Plan.
No Claim Holder or Interest Holder, or other party in interest, none of their respective
agents, employees, representatives, financial advisors, attorneys or affiliates, and no
successors or assigns of the foregoing, shall have any right of action against the Debtor, the
Creditors’ Committee, the members of the Creditors’ Committee in their representative
capacity, and any of such parties’ respective present or former members, officers,
directors, employees, advisors, counsel, representatives, Professionals or agents, and any of
such parties’ predecessors, successors and assigns, and all of their respective officers,
directors, agents, employees and attorneys, for any act or omission in connection with,
relating to or arising out of the Chapter 11 Case, the pursuit of confirmation of the Plan,
the consummation of the Plan, the administration of the Plan or the property to be
distributed under the Plan, except for their gross negligence or willful misconduct.
Confirmation of the Plan shall release the Debtor’s present and former officers, directors,
employees, advisors, counsel, representatives, Professionals and agents, and any of all such
parties’ predecessors, successors and assigns, from any and all claims or Causes of Action
that the Debtor, the Estate or creditors might have to seek recovery of, avoidance of,
disgorgement of, or clawback of any payments received from the Debtor.

       Section 12.04 Releases by Holders of Claims. In consideration of the obligations of
the Debtor under the Plan and the Cash and other contracts, instruments, releases,
agreements or documents to be delivered in connection with the Plan, on the Effective Date
(a) each Person that votes to accept this Plan, and (b) to the fullest extent permissible under
applicable law, as such law may be extended or interpreted subsequent to the Effective
Date, all Holders of Claims and Interests and each entity that has held, holds or may hold a
Claim or Interest (each Person described in the foregoing (a) or (b), a “Release Obligor”)
shall have conclusively, absolutely, unconditionally, irrevocably and forever, released each
Released Party from any claim or Cause of Action existing as of the Effective Date arising
from, based on or relating to, in whole or in part, the subject matter of, or the transaction
or event giving rise to, the Claim of such Release Obligor, and any act, omission,
occurrence or event in any manner related to such subject matter, transaction or
obligation.

       Section 12.05 Injunction. The Confirmation Order shall act as a permanent
injunction against any Person commencing or continuing any action, employment of
                                              24
                                                                                        3278801.4
Case 18-30226-5-mcr         Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                Desc
                              Main Document    Page 29 of 34


process, or act to collect, offset or recover any Claim, Interest or Cause of Action satisfied
or released under this Plan. Subject to the occurrence of the Effective Date and rights in
this Plan, the entry of the Confirmation Order shall permanently enjoin all Persons that
have held, currently hold or may hold a Claim against or Interest in the Debtor from
taking any of the following actions in respect of such Claim or Interest: (a) commencing,
conducting or continuing in any manner, directly or indirectly, any suit, action or other
proceeding of any kind against any or all of the Reorganized Debtor, the Responsible
Person, the Released Parties or their respective property or Assets; (b) enforcing, levying,
attaching, collecting or otherwise recovering in any manner or by any means, whether
directly or indirectly, any judgment, award, device or order against any or all of the
Reorganized Debtor, the Responsible Person, the Released Parties or their respective
property or Assets; (c) creating, perfecting or enforcing in any manner, directly or
indirectly, any Lien against any or all of the Reorganized Debtor, the Responsible Person,
the Released Parties or their respective property or Assets; (d) asserting any setoff, right of
subrogation or recoupment of any kind, directly or indirectly, against any debt, liability or
obligation due to the Reorganized Debtor, the Responsible Person, or the Released Parties;
and (e) proceeding in any manner in any place whatsoever that does not conform to or
comply with or is inconsistent with the provisions of this Plan. All injunctions or stays
provided for in the Chapter 11 Case under section 105 or 362 of the Bankruptcy Code, or
otherwise, and in existence on the Confirmation Date, shall remain in full force and effect
until the closing of the Chapter 11 Case.

       Section 12.06 Survival of Certain Litigation Claims. Notwithstanding anything to the
contrary set forth in this Plan, the provisions of Sections 12.03, 12.04, and 12.05 shall not apply
in any way to exculpate or release any Buyer Related Party from any Litigation Claims which the
Debtor or the Reorganized Debtor may have or assert and nothing in this Plan shall be deemed to
enjoin or prevent the Debtor or the Reorganized Debtor from bringing any such Litigation
Claims against any Buyer Related Party.

                                    ARTICLE XIII
                              RETENTION OF JURISDICTION

       Section 13.01 Exclusive Jurisdiction of Bankruptcy Court. Pursuant to sections 105(c)
and 1142 of the Bankruptcy Code and notwithstanding entry of the Confirmation Order and the
occurrence of the Effective Date, the Bankruptcy Court will retain exclusive jurisdiction over all
matters arising out of, and related to, the Chapter 11 Case and this Plan to the fullest extent
permitted by law, including, among other things, jurisdiction to:

               (a)     Allow, disallow, determine, liquidate, classify, estimate or establish the
               priority or secured or unsecured status of any Claim or Interest, including the
               resolution of any request for payment of any Administrative Claim and the
               resolution of any objections to the allowance or priority of Claims or Interests;

               (b)    Hear and determine all applications for compensation and reimbursement
               of expenses of Professionals incurred in the Chapter 11 Case for periods ending
               on or before the Effective Date under sections 330, 331, 503(b), 1103 and
               1129(a)(9) of the Bankruptcy Code;

                                                25
                                                                                           3278801.4
Case 18-30226-5-mcr     Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                Desc
                          Main Document    Page 30 of 34


           (c)    Resolve any matters related to the assumption, assumption and
           assignment, or rejection of any executory contract or unexpired lease to which the
           Debtor is a party or with respect to which the Debtor may be liable and to hear,
           determine and, if necessary, liquidate any Claims arising therefrom;

           (d)    Resolve any matters relating to the pre- and post-confirmation sales of the
           Debtor’s property or Assets;

           (e)     Enforce, implement or clarify all orders, judgments, injunctions, and
           rulings entered by the Bankruptcy Court;

           (f)    Ensure that distributions to Holders of Allowed Claims are accomplished
           pursuant to the provisions of this Plan;

           (g)     Decide or resolve any motions, adversary proceedings, contested or
           litigated matters and any other matters and grant or deny any applications
           involving the Debtor that may be pending on the Effective Date;

           (h)    Enter such orders as may be necessary or appropriate to implement or
           consummate the provisions of this Plan and all contracts, instruments, releases
           and other agreements or documents created in connection with this Plan, the
           Disclosure Statement or the Confirmation Order;

           (i)     Resolve any cases, controversies, suits or disputes that may arise in
           connection with the consummation, interpretation or enforcement of this Plan or
           any contract, instrument, release or other agreement or document that is executed
           or created pursuant to this Plan, or any entity’s rights arising from or obligations
           incurred in connection with this Plan or such documents;

           (j)     Modify this Plan before or after the Effective Date pursuant to
           section 1127 of the Bankruptcy Code or modify the Confirmation Order or any
           contract, instrument, release or other agreement or document created in
           connection with this Plan, the Disclosure Statement or the Confirmation Order, or
           remedy any defect or omission or reconcile any inconsistency in any Bankruptcy
           Court order, this Plan, the Disclosure Statement, the Confirmation Order or any
           contract, instrument, release or other agreement or document created in
           connection with this Plan, the Disclosure Statement or the Confirmation Order, in
           such manner as may be necessary or appropriate to consummate this Plan;

           (k)     Issue injunctions, enter and implement other orders or take such other
           actions as may be necessary or appropriate to restrain interference by any entity
           with consummation, implementation or enforcement of this Plan or the
           Confirmation Order;

           (l)    Hear and determine any Litigation Claims and any other Causes of Action
           by or on behalf of the Debtor or the Estate;


                                            26
                                                                                       3278801.4
Case 18-30226-5-mcr        Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57              Desc
                             Main Document    Page 31 of 34


              (m)    Hear and determine matters concerning state, local and federal taxes in
              accordance with sections 346, 505 and 1146 of the Bankruptcy Code;

              (n)    Enter and implement such orders as are necessary or appropriate if the
              Confirmation Order is for any reason or in any respect modified, stayed, reversed,
              revoked or vacated or distributions pursuant to this Plan are enjoined or stayed;

              (o)     Determine any other matters that may arise in connection with or relate to
              this Plan, the Disclosure Statement, the Confirmation Order or any contract,
              instrument, release or other agreement or document created in connection with
              this Plan, the Disclosure Statement or the Confirmation Order;

              (p)   Enforce all orders, judgments, injunctions, releases, exculpations,
              indemnifications and rulings entered in connection with the Chapter 11 Case;

              (q)      Hear and determine all matters related to (i) the property of the Estate
              from and after the Confirmation Date and (ii) the winding up of the Debtor’s
              affairs;

              (r)    Hear and determine such other matters as may be provided in the
              Confirmation Order or as may be authorized under the Bankruptcy Code;

              (s)     Adjudicate any and all Causes of Action, adversary proceedings,
              applications and contested matters that have been or hereafter are commenced or
              maintained in or in connection with the Chapter 11 Case or this Plan, including,
              without limitation, any adversary proceeding or contested matter, proceedings to
              adjudicate the allowance of Disputed Claims, and all controversies and issues
              arising from or relating to any of the foregoing;

              (t)    Hear and determine all matters involving Claims or Causes of Action
              involving the Debtor or its property;

              (u)     Hear and determine all matters relating to the enforcement and
              interpretation of Sections 12.03, 12.04, and 12.05 of this Plan; and

              (v)     Enter a Final Decree closing the Chapter 11 Case.

        Notwithstanding the foregoing, if the Bankruptcy Court is determined not to have, or
otherwise declines to exercise jurisdiction with respect to the foregoing, or if the Responsible
Person chooses to pursue any Claim or Cause of Action (as applicable) in another court of
competent jurisdiction, the Responsible Person will have authority to bring such action in any
other court of competent jurisdiction.

                                    ARTICLE XIV
                             MISCELLANEOUS PROVISIONS

       Section 14.01 Binding Effect. This Plan shall be binding upon and inure to the benefit of
the Debtor, the Reorganized Debtor, the Creditors’ Committee, all present and former Holders of
                                              27
                                                                                         3278801.4
Case 18-30226-5-mcr          Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                  Desc
                               Main Document    Page 32 of 34


Claims and Interests, other parties in interest and their respective successors and assigns as of the
entry of the Confirmation Order.

        Section 14.02 Payment of Statutory Fees. On the Effective Date or as soon as
reasonably practicable thereafter the Reorganized Debtor shall pay all outstanding fees then due
and payable pursuant to section 1930 of title 28 of the United States Code. Following the
Effective Date the Reorganized Debtor shall continue to pay all such fees as they become due
and payable until entry of a Final Decree or the entry of an order dismissing the Chapter 11 Case
or converting it to a case under a different chapter of title 11.

        Section 14.03 Amendment or Modification of this Plan. Subject to section 1127 of the
Bankruptcy Code and, to the extent applicable, sections 1122, 1123 and 1125 of the Bankruptcy
Code, alterations, amendments or modifications of this Plan may be proposed in writing by the
Debtor at any time prior to or after the Confirmation Date but prior to the substantial
consummation of this Plan. A Holder of a Claim or Interest that has accepted this Plan shall be
deemed to have accepted this Plan, as altered, amended or modified, if the proposed alteration,
amendment or modification does not materially and adversely change the treatment of the Claim
or Interest of such Holder.

         Section 14.04 Revocation, Withdrawal or Non-Consummation. The Debtor reserves the
right to revoke or withdraw this Plan prior to the Effective Date and to File a subsequent chapter
11 plan. If the Debtor revokes or withdraws this Plan (a) this Plan shall be null and void in all
respects, (b) any settlement or compromise embodied in this Plan (including the fixing or
limiting to an amount certain any Claim or Class of Claims), assumption or rejection of
executory contracts or leases affected by this Plan, and any document or agreement executed
pursuant to this Plan, shall be deemed null and void, and (c) nothing contained in this Plan shall
(i) constitute a waiver or release of any Claims by or against, or any Interests in, the Debtor or
any other Person, (ii) prejudice in any manner the rights of the Debtor or any other Person, or
(iii) constitute an admission of any sort by the Debtor or any other Person.

       Section 14.05 Effectuating Documents and Further Transactions. The Debtor (or,
following the Effective Date, the Responsible Person acting on the Reorganized Debtor’s behalf)
is authorized to execute, deliver, file or record such contracts, instruments, releases and other
agreements or documents and take such actions as may be necessary or appropriate to effectuate,
implement and further evidence the terms and conditions of this Plan.

         Section 14.06 Exemption from Transfer Taxes. Pursuant to section 1146(c) of the
Bankruptcy Code: (a) the creation of any mortgage, deed of trust, Lien, pledge, or other security
interest; (b) the making or assignment of any lease or sublease; (c) the making or delivery of any
deed or other instrument of transfer under, in furtherance of, or in connection with, this Plan,
including, without limitation, any restructuring, disposition, liquidation, or dissolution, deeds,
bills of sale, transfers of tangible property or the transfers, sales, and assignments of the Debtor’s
owned and leased real property pursuant to this Plan or otherwise; or (d) any distributions to
Holders of Claims pursuant to this Plan will not be subject to any document recording tax, stamp
tax, conveyance fee, personal property tax, real estate transfer tax, intangibles or similar tax,
mortgage tax, stamp act, mortgage recording tax, or other similar tax or governmental
assessment, and the Confirmation Order shall direct the appropriate state or local governmental

                                                 28
                                                                                              3278801.4
Case 18-30226-5-mcr         Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                 Desc
                              Main Document    Page 33 of 34


officials or agents to forgo the collection of any such tax or governmental assessment and to
accept for filing and recordation any of the foregoing instruments or other documents without the
payment of any such tax or governmental assessment.

      Section 14.07 Good Faith. Confirmation of the Plan shall act as a finding by the
Bankruptcy Court that the Debtor and each of its current and former officers, directors,
employees, advisors, agents, attorneys and Professionals have acted in “good faith” within the
meaning of section 1125(e) of the Bankruptcy Code.

        Section 14.08 Severability of Plan Provisions. If, prior to the Confirmation Date, any
term or provision of this Plan is determined by the Bankruptcy Court to be invalid, void or
unenforceable, the Bankruptcy Court will have the power to alter and interpret such term or
provision to make it valid or enforceable to the maximum extent practicable, consistent with the
original purpose of the term or provision held to be invalid, void or unenforceable, and such term
or provision will then be applicable as altered or interpreted. Notwithstanding any such holding,
alteration or interpretation, but subject to Section 14.04 of this Plan, the remainder of the terms
and provisions of this Plan will remain in full force and effect and will in no way be affected,
impaired or invalidated by such holding, alteration or interpretation. The Confirmation Order
will constitute a judicial determination and will provide that each term and provision of this Plan,
as it may have been altered or interpreted in accordance with the foregoing, is valid and
enforceable pursuant to its terms.

        Section 14.09 Successors and Assigns. This Plan shall be binding upon and inure to the
benefit of the Debtor and its successors and assigns. The rights, benefits and obligations of any
entity named or referred to in this Plan shall be binding on, and shall inure to the benefit of any
heir, executor, administrator, successor or assign of such entity.

        Section 14.10 Notice. All notices, requests and demands to or upon the Debtor, the
Reorganized Debtor and the Responsible Person to be effective shall be in writing and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or made when
actually delivered or, in the case of notice by facsimile transmission, when received and
telephonically confirmed, addressed as follows:

       Carthage Specialty Paperboard, Inc.
       c/o Don Schnackel
       3 Burns Cove Rd.
       Jamesville NY 13078

       with a copy (which shall not constitute notice) to:

       Bond, Schoeneck & King, PLLC
       One Lincoln Center
       Syracuse, New York 13202
       Telephone:    (315) 218-8000
       Facsimile:    (315) 218-8100
       Attn: Stephen A. Donato
             Grayson T. Walter

                                                29
                                                                                            3278801.4
Case 18-30226-5-mcr         Doc 453 Filed 05/22/19 Entered 05/22/19 12:53:57                Desc
                              Main Document    Page 34 of 34


       Section 14.11 Governing Law. Except to the extent the Bankruptcy Code, the
Bankruptcy Rules or other federal law is applicable, the rights and obligations arising under this
Plan and any agreements, documents and instruments executed in connection with this Plan shall
be governed by, and construed and enforced in accordance with, the laws of New York, without
giving effect to the principles of conflicts of law of such jurisdiction.

        Section 14.12 Tax Reporting and Compliance. The Debtor and the Responsible Person,
on behalf of the Reorganized Debtor, shall be authorized to take any and all actions that may be
necessary or appropriate to comply with all withholding and reporting requirements imposed by
any federal, state, local or foreign taxing authority, and all payments and distributions hereunder
shall be made subject to such withholding and reporting requirements. Any amounts so withheld
and paid to the appropriate governmental authority shall be treated as if they were distributed to
the Holder on whose behalf such withholding was made. Notwithstanding the foregoing, each
Holder entitled to receive a distribution pursuant to this Plan shall have the sole and exclusive
responsibility for the satisfaction and payment of all tax obligations on account of such
distribution. The Reorganized Debtor shall have no obligation to make a distribution to any
Holder until such Holder has made arrangements satisfactory to the Reorganized Debtor for
payment of any such tax obligation. The Reorganized Debtor may require as a condition to
making a distribution pursuant to this Plan, that the Holder provide a completed Form W-8 or W-
9 and/or other tax information deemed necessary in the sole discretion of the Reorganized
Debtor.

        Section 14.13 Filing of Additional Documents. On or before substantial consummation
of this Plan, the Debtor shall File such agreements and other documents as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of this Plan.

        Section 14.14 No Waiver or Estoppel. Each Claim Holder or Interest Holder shall be
deemed to have waived any right to assert that its Claim or Interest should be Allowed in a
certain amount, in a certain priority, secured or not subordinated by virtue of an agreement made
with the Debtor and/or their counsel, the Creditors’ Committee and/or its counsel, or any other
party, if such agreement was not disclosed in this Plan, the Disclosure Statement or other Filings.

       Section 14.15 Request for Court Hearing. The Debtor or the Responsible Person on
behalf of the Reorganized Debtor shall have the right to request a hearing before the Bankruptcy
Court on any and all matters raised in connection with or related to this Plan.

The Debtor hereby requests confirmation of the Plan pursuant to section 1129(a) or section
1129(b) of the Bankruptcy Code.

Dated: May 22, 2019                       CARTHAGE SPECIALTY PAPERBOARD, INC.


                                          /s/ Donald Schnackel
                                          By:    Donald Schnackel
                                          Title: President and Chief Executive Officer


                                                30
                                                                                           3278801.4
